 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDTENNESSEEKNITTING MILLS,INC. andAMERICAN FEDERATION OF HO-SIERYWORKERS,AFL, PETITIONER.Case No. 1O-RC-2702.July30,1954Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before John S. Patton, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit of production and maintenance em-ployees at the Employer's Columbia, Tennessee, plant.The partiesagree that such a unit with the usual exclusions is appropriate.How-ever, without taking any definite position with regard to certain em-ployees, the parties placed in issue the status of these employees, re-questing that the Board rule on their unit placement.GuardsF. Cathey and M. Davison:These employees are classified as watch-men.They spend most of their time performing ordinary productionwork.On weekends Cathey and Dawson are given the keys to theplant and are responsible for controlling admissions to the plant.They may in their discretion permit any tardy employees or otherpersons to enter the plant.They also have authority to evict em-ployees for misconduct.Under these circumstances, we find thatCathey and Dawson are guards within the meaning of the Act andwe shall therefore exclude them from the unit.'C. Street, W. Baker, and E. Brown:These employees are classifiedas thread boys and spend most of their time performing regular pro-duction work.During the week, they are responsible for locking andunlocking the plant gates at the change of shifts.Although there isno evidence that they have any authority during the day to excludepersons seeking admission to the plant, it is clear that they do exercisesuch authority at night, subject to the directions of the night super-intendent.In view of the foregoing, we find that the thread boys areguards within the meaning of the Act and shall exclude them.1Walterboro Manufacturing Corporation,107 NLRB No. 241, at 2-3 (not reported inprinted volumesof BoardDecisions and Orders).109 NLRB No. 79. TENNESSEE KNITTING MILLS, INC.629Alleged SupervisorsJ.Malugin:This employee is classified as "miscellaneous throwing"and performs machine repair work in the throwing department onthe 11 p. m. to 7 a. in. shift.He has no authority to hire, discharge,or discipline employees or effectively to recommend such action.How-ever, he does transmit instructions to throwing department employeesduring the 1 a. m. to 7 a. m. period when there is no floorlady or othersupervisor on duty. In giving orders to the other employees, Malugindoes not exercise any independent judgment but merely relays instructions given to him by the floorlady.He has no authority to disciplinean employee for refusing to carry out orders but is required, in caseof insubordination or other misconduct, to refer the matter to thefloorlady of the first shift.Under these circumstances, we find thatMalugin is not a supervisor and shall include him in the unit.F. Rich:This employee is classified as a knitter. In the past heregularly worked as a supervisor during certain overtime periods.However, such work has been discontinued with only small prospectof its being resumed in the foreseeable future.Rich does not attendsupervisors' meetings. In view of the foregoing, we find that Rich isnot a supervisor and shall include him.J. L. Thompson:This employee works on the air-conditioning andheating system.A question concerning his supervisory status wasraised because in isolated instances he requests the office to providehim with a helper.However, the relationship between Thompsonand his helpers is merely that of the skilled to the unskilled worker.Thompson does not attend supervisors' meetings, may not hire, dis-charge, or discipline, or effectively recommend such action. In viewof the foregoing, we find that Thompson is not a supervisor withinthe meaning of the Act and we shall accordingly include him.C.Witherow and W. Derryberry:The Employer requested thatthe Board specifically rule on the status of these employees. In aprevious case involving the same parties,3 the Board found that With-erow and Derryberry were not supervisors and included them in theunit.At the hearing in the present proceeding, it was testified thatthere had been no change in the duties of these employees.Accord-ingly, we find that Witherow and Derryberry are not supervisors andshall include them.M. Kilgore, A. Dickey, and S. Osteen:These employees are full-timeproduction workers.However, as they may substitute on occasion foradmitted supervisors, the Employer requested that the Board rule ontheir status.The record shows that these employees substitute forfloorladies not more than once or twice a year. Furthermore, even2 The Clinton ConstructionCo,107 NLRB 9469TennesseeKnittingMills,Inc,10-RC-1957(not reported in printed volumes of BoardDecisionsand Orders). 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhen so substituting, none of these employees has the authority tohire, discharge, discipline, or reprimand employees or effectively torecommend such action.As for Kilgore and Dickey, the record alsoshows that while substituting for the floorlady they merely carry outorders from the office. In view of the above, we find that Kilgore,Dickey, and Osteen are not supervisors and shall include them.4Mahlon Rose:A question was raised at the hearing as to the super-visory status of this employee.The record shows that she has noauthority to hire, discharge, or effectively to recommend such action,and there was no evidence that she had any of the other indicia of asupervisor.We,.therefore, find that she is not a supervisor and shallinclude her.We find that the following employees at the Employer's Columbia,Tennessee, plant, constitute a unit appropriate for purposes of collec-tive bargaining within the meaning of Section 9 (b) of the Act: Allproduction and maintenance employees, including plant clerical em-ployees and inspectors but excluding office employees,' professionalemployees, technical employees, guards, fixers, assistant fixers, fore-ladies, and all other supervisors 6 as defined in the Act.[Text of Direction of Election omitted from publication.]MEMBER RODGERS took no part in the consideration of the above Deci-sion and Direction of Election.4Lockheed Aircraft Corporation,107NLRB 436.5 The parties agreed that E. Gilliam,M. A. Ring, and L. M. Capps are office employees.6 The parties stipulated at the hearing that the following persons should be excluded assupervisors:F. Cover,P. Hatch,S. Park, N. Klang,N. Harper, H.Whitehurst, M. Roscher,L. Young, W. Young,E. Young, E. Foster, S. Markham,T. Carrigan,M. R. Woodward,B. Howell, E.Jones, L. Rinks, and M. Lovett.In a previous case involving the sameparties, the eligibility to vote of 33 employees was challenged on the ground that they weresupervisors.Tennessee Knitting Mills,10-RC-1033(not reported in printed volumes ofBoard Decisions and Orders).The record in the instant case shows that of the 33 personschallenged in the former election,the following are, in addition to certain employees dis-cussed above,still employees of the Employer:M. Evans, R. Foster,G. Pugh, P. Pugh,G. Pulliam,D. London, E. Love, R. Purdon, and T. Brown.It is clear from the record thatnone of these employees is a supervisor within the meaning of the Act.WESTERN LIGHT & TELEPHONECOMPANY, INC.'andCOMMUNICATIONSWORKERS OFAMERICA, C. I. 0., C. C. L., PETITIONER.Case No. 17-RC-1787.July 30,1954.Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Harry Irwig, hearing officer.The hearing officer's rulings made at the hearing are free from prej-udicial error and are hereby affirmed.1The name of the Employer appears as amended at the hearing.109 NLRB No. 101.